 

BR WwW N

Oo Oo st BH tr

10

ll

12
13
14
15
16
17
18
19

20

21
22
23
24
25
26
27

HONORABLE JAMES L. ROBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

DAVID BORDEN, individually, and on
behalf of all others similarly situated,

Plaintiff,

Vv.

EFINANCIAL, LLC, a Washington Limited |~

Liability Company,

Defendant.

 

 

Case No, 2:19-cv-01430

PROPOSE. ORDER] REGARDING
THE PARTIES’ JOINT STATUS
REPORT AND DISCOVERY PLAN

This matter comes before the Court on the Parties’ Joint Status Report and Discovery

Plan (the “Joint Status Report”). Having reviewed the Joint Status Report, and good cause

appearing, the Court sets the following deadlines:

 

 

 

 

 

 

 

 

 

Deadline to Serve Mandatory Initial Disclosures (pursuant to Fed.

December 6, 2019
R, Civ, P. 26(a)(1))
Deadline to join additional parties and amend pleadings January 24, 2020
Close of Discovery September 12, 2020
Deadline for Disclosure of Expert Reports October 12, 2020
Deadline for Disclosure of Rebuttal Reports November 13, 2020
Class Certification Motion Deadline December 14, 2020

 

 

 

DBS|LAW

A Professional Limited Liability Company
456 NE 100" Street, Suite 206 Seattle, WA 98125
pi 206.489.3802 | 206.973.8737

 

 

 
 

kk WwW WN

© oO “J an un

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7

 

 

Class Certification Opposition Deadline

January 22, 2021

 

 

Class Certification Reply Deadline

 

 

February 5, 2021

 

The Court will set further case schedule deadlines, including the deadline to file

dispositive motions, after ruling on the motion for class certification.

PURSUANT TO MOTION, IT IS SO ORDERED

ny -
Dated this day of ~ ne »AOBO

Presented by:

isi Shawn.A, Heller

Shawn A. Heller, Esq.

Admitted Pro Hac Vice

Florida Bar No. 46346

D.C, Bar.No. 985899
shawn@sjlawcollective.com
Social Justice Law Collective, PL
974 Howard Avenue

Dunedin, FL 34698

Telephone: (202) 709-5744

Joshua A. Glickman, Esq.
Admitted Pro Hac Vice

‘Joshua A. Glickman, Esq.

Kansas Bat No. 23889

Florida Bar No. 43994
josh@sjlawcollective.com

Social Justice Law Collective, PL
6709 W. 119th St, #198
Overland Park, KS 66209

(913) 213-3064

/s/ Daniel J. Bugbee

Daniel J. Bugbee, WSBA No. 42412
Dominique R. Scalia, WSBA No, 47313
155 NE 100 St., Suite 205

Seattle, WA 98125

Tel: (206) 489-3819

Attorneys for Plaintiff

CL & 20d

HON. JAMES L. ROBART
United States District Judge

DBS|LAW

A Professional Limited Liability Company
155 NE 100" Street, Suite 205 Seattle, WA 98125
p: 206.489.3802 | f: 206.973.8737

 

 

 
 

 

wm FB ww wb

oOo SO SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

 

By: s/ Nicola C. Menaldo

Nicola C. Menaldo #44459

Attorney for Defendant eFinancial, LLC
Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Telephone: 206.359.8000

Facsimile: 206.359.9000

Email: NMenaldo@perkinscoie.com

By: s/ James G, Snell

James G. Snell (pre hac vice)

Attorney for Defendant eFinancial, LLC
Perkins Coie LLP

3150 Porter Drive

Palo Alto, CA 94304-1212

Telephone: 650.838-4300

Facsimile: 650.838.4350

Email: JSnell@perkinscoie.com

-By: s/ Debra Bernard

Debra R. Bernard (pro hac vice)
Attorney for Defendant eFinancial, LLC
Perkins Coie LLP

131 South Dearborn Street, Suite 1700-

‘Chicago, IL 60603-5559

Telephone: 312.324.3400
Facsimile: 312,324,9400 -

Email: DBernard@perkinscoie.com

Attorneys for Defendant

DBS |LAW

4 Professtonal Limited Llability Company
155 NE 100" Street, Suite 205 Seattle, WA 98125
fp 206.489.3902 | f 206.973.8737

 

 

 
